     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 1 of 15 Page ID #:85



 1    Chris J. Zhen (SBN 275575)
 2    Email: chris.zhen@zhenlawfirm.com
      Phone: (213) 935-0715
 3
      Hogan Ganschow (SBN 256137)
 4    Email: hogan.ganschow@zhenlawfirm.com
      Phone: (805) 453-4435
 5
      Zhen Law Firm
 6    5670 Wilshire Blvd, Suite 1800
 7
      Los Angeles, CA 90036

 8    Attorneys for Plaintiff
 9    DIGITAL MARKETING ADVISORS
10                   IN THE UNITED STATES DISTRICT COURT
11
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13                       WESTERN DIVISION – LOS ANGELES
14
      DIGITAL MARKETING ADVISORS,            Case No.: 2:21-cv-4509-JFW-KES
15
                  Plaintiff,                 NOTICE OF MOTION AND MOTION
16                                           FOR ORDER AUTHORIZING
17    vs.                                    ALTERNATIVE SERVICE
                                             PURSUANT TO FED. R. CIV. P.
18
      KALYSTA MALLORY,                       4(e)(1); MEMORANDUM OF POINTS
19                                           AND AUTHORITIES
                  Defendant.
20
                                             Date:        September 13, 2021
21                                           Time:        1:30 p.m.
                                             Judge:       Honorable John F. Walter
22
                                             Courtroom:   7A
23

24

25

26

27
      NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28    ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
      MEMORANDUM OF POINTS AND AUTHORITIES
                               -1-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 2 of 15 Page ID #:86



 1          PLEASE TAKE NOTICE THAT on September 13, 2021 at 1:30 p.m. or
 2
      as soon thereafter as this matter may be heard in Courtroom 7A of the Honorable
 3

 4    John F. Walter, located at the United State Courthouse, 350 W. 1st Street, Los
 5
      Angeles, CA 90012.
 6

 7
            Plaintiff Digital Marketing Advisors, by and through its attorney of record

 8    Chris J. Zhen of the Zhen Law Firm, will move the Court for an order authorizing
 9
      service by:
10

11          (1) e-mail [Google email address] (hereinafter “Defendant’s email”),
12
            (2) certified mail, return receipt requested to:
13

14
                    i) Defendant Kalysta Mallory’s residential address in Scottsdale,

15          Arizona (hereinafter “residential address”);
16
                    ii) Kalysta Mallory LLC, 4544 W. Lupine Ave, Glendale, AZ 85304
17

18          (hereinafter “Entity Business address”); and
19
                    iii) Kalysta Mallory LLC, 16201 N. Scottsdale Rd., #100, Scottsdale,
20

21
            AZ, 85254 (hereinafter “Member Business address”).

22          At the time and place of hearing, Plaintiff will present proof of the following
23
      matters:
24

25          1. On June 1, 2021, Plaintiff Digital Marketing Advisors filed a Complaint
26
      against Defendant Kalysta Mallory.
27
      NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28    ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
      MEMORANDUM OF POINTS AND AUTHORITIES
                                         -2-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 3 of 15 Page ID #:87



 1          2. Efforts to serve Defendant through one of the means authorized by Fed.
 2
      R. Civ. P. 4(e)(1) and Arizona Rule of Civil Procedure 4.1(d) have proven
 3

 4    impracticable.
 5
            This Motion is based on the attached Memorandum of Points and
 6

 7
      Authorities, the attached exhibits, the Declaration of Zachery Urbina, Declaration

 8    of Chris Zhen, Affidavit of Non-Service of Cheryl Anderson, Affidavit of Non-
 9
      Service of Craig Podgurski, the Court’s record in this action, including Digital
10

11    Marketing Advisors’ Complaint, all matters of which the Court may take notice,
12
      and any other evidence and oral arguments presented at the hearing of the Motion
13

14
      or requested by the Court. Accordingly, Digital Marketing Advisors hereby

15    respectfully requests this Court enter an Order granting the Motion for Order
16
      Authorizing Alternative Service Pursuant to Fed. R. Civ. P. 4(e)(1).
17

18
      Dated: August 1, 2021           Respectfully Submitted,
19

20                                    ZHEN LAW FIRM
21
                            By: /s/ Chris J. Zhen
22                          Chris J. Zhen (State Bar No. 275575)
23                          (213) 935-0715
                            chris.zhen@zhenlawfirm.com
24
                            Hogan Ganschow (State Bar No. 256137)
25                          (805) 453-4435
                            hogan.ganschow@zhenlawfirm.com
26
                            ZHEN LAW FIRM
27
      NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28    ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
      MEMORANDUM OF POINTS AND AUTHORITIES
                                 -3-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 4 of 15 Page ID #:88



 1                                 5670 Wilshire Blvd #1800
 2                                 Los Angeles, CA 90036
                                   Attorneys for Plaintiff DIGITAL MARKETING
 3
                                   ADVISORS
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28    ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
      MEMORANDUM OF POINTS AND AUTHORITIES
                               -4-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 5 of 15 Page ID #:89



 1

 2
                                              TABLE OF CONTENTS
 3
      TABLE OF AUTHORITIES ..................................................................................6
 4

 5           Cases ............................................................................................................... 6
 6           Statutes........................................................................................................... 6
 7           Rules ............................................................................................................... 6
 8
      MEMORANDUM OF POINTS AND AUTHORITIES ......................................7
 9
             I.       BACKGROUND .................................................................................. 7
10
             II.      ALTERNATIVE SERVICE .............................................................. 11
11

12
                      A. Legal Standard ........................................................................... 11

13                    B. Plaintiff Should Be Authorized to Effectuate Service by
                      Alternative Means ............................................................................ 14
14

15           III.     CONCLUSION .................................................................................. 15
16

17

18

19

20

21

22

23

24

25

26

27
      NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28    ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
      MEMORANDUM OF POINTS AND AUTHORITIES
                               -5-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 6 of 15 Page ID #:90



 1                                          TABLE OF AUTHORITIES
 2

 3
      Cases

 4    Bank of New York Mellon v. Dodev, 433 P.3d 549, 558 (Ariz. Ct. App. 2018) ......13
 5
      Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986)..................................................11
 6

 7
      Blair v. Burgener, 226 Ariz. at 218, 245 P.3d at 903 (Ariz. Ct. App. 2010) ..........13

 8    Direct Mail Specialists, Inc. v. Eclat Computerized Techn., Inc., 840 F.2d 685, 688
 9
        (9th Cir. 1988) .......................................................................................................14
10

11    Kelly v. Lewis, 220 A.D.2d 485, 486, 632 N.Y.S.2d 186, 186 (App. Div. 1995) ...13
12
      Mason v. Genisco Technology Corp., 960 F.2d 849, 851 (9th Cir. 1992) ..............11
13

14
      Omni Capital Int’l., Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987) .............11

15    S.E.C. v. Ross, 504 F.3d 1130, 1138 (9th Cir. 2007) ...............................................11
16

17
      Statutes

18    Title 17 U.S.C., §§ 101 et seq. ...................................................................................7
19
      Rules
20

21
      Ariz. R. Civ. P. 4.1 (k) .............................................................................................11

22    Fed. R. Civ. P. 4 .......................................................................................................11
23

24

25

26

27
      NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28    ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
      MEMORANDUM OF POINTS AND AUTHORITIES
                               -6-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 7 of 15 Page ID #:91



 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2
      I.    BACKGROUND
 3

 4          Plaintiff Digital Marketing Advisors filed this action on June 1, 2021 against
 5
      Defendant Kalysta Mallory for copyright infringement under the Copyright Act of
 6

 7
      1976, Title 17 U.S.C., §§ 101 et seq, and specifically: i) 17 U.S.C., § 504(b) to

 8    recover for actual damages suffered as a result of copyright infringement and any
 9
      profits of the infringer attributable to the infringement; and/or ii) 17 U.S.C.,
10

11    § 504(c) to recover statutory damages of not less than $750 or more than $30,000
12
      for each work, or where infringement was willful, to recover statutory damages of
13

14
      not more than $150,000 for each work. Pursuant to 17 U.S.C., §§ 502 and 503

15    Plaintiff is entitled to injunctive relief prohibiting Defendant from further
16
      infringement of Plaintiff’s copyrights and ordering Defendant to destroy all copies
17

18    of the copyrighted works used in violation of Plaintiff’s exclusive rights.
19
            Plaintiff alleges that Defendant used copyrighted works of Plaintiff without
20

21
      authorization.

22          Plaintiff sought to effect service on Defendant Kalysta Mallory at her
23
      residential address between June 3, 2021 and June 9, 2021 on five different days
24

25    and different times of the day. A true and correct copy of the redacted Affidavit of
26
      Non-Service of process server Cheryl Anderson is attached as EXHIBIT 1.
27
      NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28    ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
      MEMORANDUM OF POINTS AND AUTHORITIES
                                         -7-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 8 of 15 Page ID #:92



 1          Defendant Kalysta Mallory previously provided her own residential address
 2
      for a Content Creator Agreement on June 15, 2020 with Plaintiff. A true and
 3

 4    correct copy of the redacted executed Content Creator Agreement showing
 5
      Defendant’s residential address is attached as EXHIBIT 2. The residential address
 6

 7
      provided by Defendant in the Content Creator Agreement omitted all of the

 8    following information: any apartment or unit numbering, the state, and zip code. A
 9
      skip trace was performed to verify the address. The process server verified the
10

11    address for Defendant in Scottsdale, Arizona including a unit number for the
12
      residence. A true and correct copy of the redacted Affidavit of Non-Service of
13

14
      Craig Podgurski showing the confirmed residential address is attached as

15    EXHIBIT 3.
16
            The process server Cheryl Anderson made five unsuccessful attempts
17

18    including (local Arizona time):
19
                  attempt #1 – Thursday, June 3, 2021 at 4:59pm;
20

21
                  attempt #2 – Friday, June 4, 2021 at 3:52pm;

22                attempt #3 – Sunday, June 6, 2021 at 9:43am;
23
                  attempt #4 – Tuesday, June 8, 2021 at 2:15pm; and
24

25                attempt #5 – Wednesday, June 9, 2021 at 8:32pm.
26
      (EXHIBIT 1).
27
      NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28    ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
      MEMORANDUM OF POINTS AND AUTHORITIES
                               -8-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 9 of 15 Page ID #:93



 1          After the above unsuccessful attempts at service, Plaintiff sought to reach
 2
      Defendant through other methods, including through email and other addresses
 3

 4    found through online searches.
 5
            An internet search for Defendant’s name shows an Arizona Domestic LLC
 6

 7
      named Kalysta Mallory LLC with Defendant listed as a member. A true and

 8    correct copy of a screen capture of the Arizona Corporation Commission website
 9
      [http://ecorp.azcc.gov/], accessed on June 6, 2021, is attached as EXHIBIT 4. A
10

11    true and correct copy of Kalysta Mallory LLC’s Statement of Change from the
12
      Arizona Corporation Commission website is attached as EXHIBIT 5. The Entity
13

14
      Known Place of Business is listed as 4544 W. Lupine Ave, Glendale, AZ 85304,

15    USA. Defendant’s member address is listed as 16201 N. Scottsdale Rd., #100,
16
      Scottsdale, AZ, 85254, USA.
17

18          Defendant’s email address was provided by Defendant to Plaintiff during
19
      their working relationship. See the true and correct copy of EXHIBIT 6
20

21
      DECLARATION OF ZACHARY URBINA, ¶¶ 3-4 and true and correct copy of

22    EXHIBIT 7 showing a redacted email communication including Defendant’s
23
      email address.
24

25          On June 28, Plaintiff’s attorney sent a letter including copies of the
26
      Summons and Complaint to Defendant’s email and the three mailing addresses: 1)
27
      NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28    ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
      MEMORANDUM OF POINTS AND AUTHORITIES
                                      -9-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 10 of 15 Page ID #:94



 1     residential address, 2) Entity Business address, and 3) Member Business address.
 2
       A true and correct copy of the letter of June 28, 2021 is attached as EXHIBIT 8.
 3

 4           The Kalysta Mallory LLC shows a statutory or authorized agent of Louro
 5
       LLC (EXHIBIT 5). The Louro LLC is associated with attorney Daniel Alvino
 6

 7
       Louro with an email address of dlouro213@gmail.com (EXHIBIT 9). Zachery

 8     Urbina provided another email daniel@lourollc.com associated with attorney
 9
       Daniel Louro. Plaintiff sent two emails, both on June 10, 2021, to attorney Daniel
10

11     Louro at the two available email addresses to inquire of Mr. Louro’s capacity to
12
       accept service of process. True and correct copies of the email communications of
13

14
       June 10, 2021 to dlouro213@gmail.com and daniel@lourollc.com are attached as

15     EXHIBIT 10 and EXHIBIT 11, respectively. To date, Plaintiff has not received
16
       any responses (see EXHIBIT 12, DECLARATION OF CHRIS ZHEN ¶4).
17

18           Plaintiff accordingly seeks the Court’s permission to effectuate service upon
19
       Defendant by alternative service pursuant to Federal Rule of Civil Procedure
20

21
       4(e)(1) and Ariz. R. Civ. P. 4.1(k). Plaintiff asks for leave to effectuate service on

22     Defendant by (1) e-mail and (2) certified mail, return receipt requested, to
23
       Defendant Kalysta Mallory’s residential address, and business addresses found
24

25     through the Arizona Corporation Commission website. Alternative means of
26
       service of process is warranted here, as personal service has become impracticable.
27
       NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28     ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
       MEMORANDUM OF POINTS AND AUTHORITIES
                                             -10-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 11 of 15 Page ID #:95



 1     II.   ALTERNATIVE SERVICE
 2
             A. Legal Standard
 3

 4           Before a federal court may exercise personal jurisdiction over a defendant,
 5
       the procedural requirement of service of the summons and complaint must be
 6
       satisfied. Omni Capital Intern., Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104
 7

 8     (1987), superseded by statute on other grounds; S.E.C. v. Ross, 504 F.3d 1130,
 9
       1138 (9th Cir. 2007). Because service of process is the means by which a trial
10

11     court obtains jurisdiction over a person, “[a] person is not bound by a judgment in
12
       a litigation to which he or she has not been made a party by service of process.”
13
       Mason v. Genisco Technology Corp., 960 F.2d 849, 851 (9th Cir. 1992). Rule 4,
14

15     Fed. R. Civ. P., governs the service of process in federal courts. “A federal court is
16
       without personal jurisdiction over a defendant unless the defendant has been served
17

18     in accordance with Fed. R. Civ. P. 4.” Benny v. Pipes, 799 F.2d 489, 492 (9th Cir.
19
       1986).
20
             Federal Rule of Civil Procedure 4(e) addresses service of process on an
21

22     individual within a judicial district of the United States. Rule 4(e)(1) provides, in
23
       relevant part, that “[u]nless federal law provides otherwise, an individual … may
24

25     be served in a judicial district of the United States by: (1) following state law for
26
       serving a summons in an action brought in courts of general jurisdiction in the state
27
       NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28     ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
       MEMORANDUM OF POINTS AND AUTHORITIES
                                -11-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 12 of 15 Page ID #:96



 1     where the district court is located or where service is made ….” (Emphasis
 2
       added.) In this case, service is being attempted on Defendant in the state of
 3

 4     Arizona.
 5
             Under Arizona law, when personal service has become impracticable, Ariz.
 6

 7
       R. Civ. P. 4.1 (k) authorizes service by alternative means as follows:

 8           (1) Generally. If a party shows that the means of service provided in Rule
 9           4.1(c) through Rule 4.1(j) are impracticable, the court may--on motion and
             without notice to the person to be served--order that service may be
10
             accomplished in another manner.
11
             (2) Notice and Mailing. If the court allows an alternative means of service,
12
             the serving party must make a reasonable effort to provide the person being
13           served with actual notice of the action's commencement. In any event, the
14
             serving party must mail the summons, the pleading being served, and any
             court order authorizing an alternative means of service to the last-known
15           business or residential address of the person being served.
16
       Rule 4.1(k), Ariz. R. Civ. P. (emphasis added).
17

18           Arizona law does not expressly define the standard for impracticability, but
19
       in 2010, the Arizona Court of Appeals in Blair approvingly cited the language
20

21
       from a New York case on a similar service issue. “[T]he standard of

22     impracticability [i]s “different from the more stringent one of ‘due diligence’ …
23
       That is, to meet the standard on impracticability does not require satisfying due
24

25     diligence, or even showing that actual prior attempts to serve a party under each
26
       and every method provided in the statute have been undertaken[.]” Blair v.
27
       NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28     ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
       MEMORANDUM OF POINTS AND AUTHORITIES
                                           -12-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 13 of 15 Page ID #:97



 1     Burgener, 226 Ariz. at 218, 245 P.3d at 903 (Ariz. Ct. App. 2010) (quoting Kelly
 2
       v. Lewis, 220 A.D.2d 485, 486, 632 N.Y.S.2d 186, 186 (App. Div. 1995)).
 3

 4     Impracticable does not mean impossible, but rather that service would be
 5
       “extremely difficult or inconvenient.” Id. Applying this standard of
 6

 7
       impracticability, the New York court concluded that three attempts at service on

 8     three different days constituted sufficient efforts to warrant alternative means of
 9
       service. Id. Adopting the same standard, the Blair court found that Blair’s efforts at
10

11     service without success met the definition of impracticability justifying alternative
12
       service. Id.
13

14
             In a recent 2018 appeal, the Arizona Court of Appeals rejected an

15     appellant’s argument that “five naked service attempts, without reaching out to
16
       immediate family members, work place(s), neighbors, and/or making phone calls
17

18     to determine if the subject is even in town at the time of the alleged service
19
       attempts neither constitute impracticability, nor warrants a motion for order
20

21
       authorizing alternative service.” Bank of New York Mellon v. Dodev, 433 P.3d 549,

22     558 (Ariz. Ct. App. 2018). In upholding alternative service by post and mail, the
23
       Court cited an affidavit of non-service showing service attempts on five days, at
24

25     different times of the day to be sufficient to support the conclusion that personal
26
       service would be extremely difficult or inconvenient. Id. at 553, 558.
27
       NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28     ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
       MEMORANDUM OF POINTS AND AUTHORITIES
                                            -13-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 14 of 15 Page ID #:98



 1           B. Plaintiff Should Be Authorized to Effectuate Service by Alternative
 2              Means
 3           In this case, Plaintiff has satisfied the standard of impracticability by
 4
       attempting personal service on Defendant on five separate occasions encompassing
 5

 6     four work days, one weekend day, and service during the morning, afternoon and
 7
       evening. While not required by the rules, Plaintiff attempted communications to
 8

 9
       effect service of process by sending communications to an email address known to

10     be used by Defendant, to business mailing addresses found online that were
11
       associated with Defendant, and to email addresses associated with an attorney for
12

13     the Defendant’s business.
14
             The Ninth Circuit has held that “Rule 4 is a flexible rule that should be
15

16
       liberally construed so long as a party receives sufficient notice of the complaint.”

17     Direct Mail Specialists, Inc. v. Eclat Computerized Techn., Inc., 840 F.2d 685, 688
18
       (9th Cir. 1988). A Federal Court in Arizona has authorized service by email in
19

20     conjunction with fax and mail contact information gleaned from a Defendant’s
21
       website. Barber v. Lilly, 2013 WL 5498245 (D. AZ. 2013).
22

23
             Plaintiff proposes to effectuate service on Defendant by (1) e-mail via

24     Defendant’s email address and (2) certified mail, return receipt requested, to
25
       Defendant Kalysta Mallory’s residential address, business addresses found online
26

27
       NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28     ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
       MEMORANDUM OF POINTS AND AUTHORITIES
                                -14-
     Case 2:21-cv-04509-JFW-KES Document 15 Filed 08/02/21 Page 15 of 15 Page ID #:99



 1     including Kalysta Mallory LLC’s Entity Business address and Member Business
 2
       address.
 3

 4

 5
       III.   CONCLUSION
 6

 7
              Because personal service has become impracticable, Plaintiff requests

 8     permission for alternative service by email and certified mail, as authorized by
 9
       Federal and Arizona law.
10

11

12     Dated: August 2, 2021           Respectfully Submitted,
13
                                       ZHEN LAW FIRM
14

15                                     By: /s/ Chris J. Zhen
                                       Chris J. Zhen (State Bar No. 275575)
16
                                       Telephone: (213) 935-0715
17                                     Email: chris.zhen@zhenlawfirm.com
                                       Hogan Ganschow (State Bar No. 256137)
18
                                       Telephone: 805) 453-4435
19                                     Email: hogan.ganschow@zhenlawfirm.com
20                                     ZHEN LAW FIRM
                                       5670 Wilshire Blvd #1800
21                                     Los Angeles, CA 90036
22
                                       Attorneys for Plaintiff
23
                                       DIGITAL MARKETING ADVISORS
24

25

26

27
       NOTICE OF MOTION AND MOTION FOR ORDER AUTHORIZING
28     ALTERNATIVE SERVICE PURSUANT TO FED. R. CIV. P. 4(E)(1);
       MEMORANDUM OF POINTS AND AUTHORITIES
                                -15-
